Citation Nr: 0414819	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for polymyositis.

4.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1954 to October 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that, in relevant part, denied 
the claims for service connection for polymyositis, 
hypertension, a heart disorder, and a left eye disorder.  The 
veteran has timely perfected an appeal of these 
determinations to the Board.  

The Board observes that the record reasonably raises claims 
for service connection for a back disorder and for a right 
eye disorder.  The issues are referred to the RO for 
appropriate action.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran currently has a heart disorder.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Pub. L. No. 106-475, 114 Stat. 2096 (hereinafter VCAA).  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held 
that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claim.  In a May 2001 
letter, VA informed the veteran and his representative of the 
evidence necessary to substantiate a claim for service 
connection.  Additionally, the veteran was provided with a 
copy of the appealed October 2002 rating decision, the April 
2003 statement of the case, and a May 2003 supplemental 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in a January 
2001 letter, VA asked the veteran to complete authorization 
and consent forms for every health care provider that has 
treated him for his claimed disorders so that VA could 
request those records on his behalf.  Additionally, the May 
2001 letter asked the veteran to submit evidence showing the 
existence of polymyositis, high blood pressure, a heart 
disorder, and a left eye disorder; and a relationship between 
his current disabilities and service.  In particular, the 
letter informed the veteran that he could submit his own 
statements or statements by other people describing his 
disability symptoms.  In addition, the letter informed the 
veteran that VA had requested medical records from two 
previously identified health care providers and asked the 
veteran to attempt to obtain them as well.  The letter also 
informed the veteran that VA would obtain his service medical 
records, other relevant military service records, VA medical 
records, and other medical records that the veteran 
identifies.  Furthermore, the letter informed the veteran 
that it is his responsibility to ensure that VA receives all 
the evidence necessary to support his claim.  Additionally, 
in a June 2003 letter, VA provided the veteran with another 
opportunity to submit additional evidence concerning his 
appeal.  

In addition, in a July 2001 letter, VA informed the veteran 
that his service medical records were destroyed by a fire at 
the National Personnel Records Center and requested that he 
complete NA Form 13055 so as to allow VA to reconstruct his 
medical data.  In February 2002, VA sent the veteran another 
letter asking him to complete NA Form 13075 regarding 
military service to further aid in the reconstruction of his 
records.  

Thus, the Board finds that the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the Board finds that VA has 
made reasonable efforts to inform the veteran that he could 
submit any information or evidence in support of his claim.  
See Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
postservice VA medical records, VA examination reports, and 
assertions made by the veteran and other laypersons in 
support of his claim.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for a heart disorder poses 
no risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  


II.  Service Connection for a Heart Disorder

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If 
arteriosclerosis is manifest to a degree of 10 percent within 
one year after separation from service, the condition may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The veteran's service medical records are unavailable.  The 
record does contain postservice VA medical records from 
October 1999 to January 2001.  Of pertinent relevance are 
October 2000 reports stating that the veteran may be 
experiencing sharp chest pains as a side effect of 
prednisone, but that the chest film showed no acute or active 
intrathoracic process.

At a March 2003 VA examination, the veteran reported that he 
has hypertension but denied hypercholesterolemia.  He has 
some underlying heart disease but has never had a myocardial 
infarction and has no history of congestive heart failure.  
He has some shortness of breath and was placed on albuterol 
inhaler 6 months ago.  He has had chest pain, after 15 to 20 
minutes of activities, for 1 1/2 years.  He had a negative 
Dobutamine stress test recently.  He has never used 
nitroglycerin.  He has no history of CHF (congestive heart 
failure) but has a past medical history of chest pain at 1 to 
2 blocks of walking or one flight of stairs.  

Physical examination found the veteran to have blood pressure 
readings of 136/80 sitting, 132/80 lying, and 123/80 
standing.  The heart is regular to rate and rhythm without 
any murmurs.  He was not having a clear delineation into New 
York Heart Association.  EKG (electrocardiogram) showed usual 
rhythm, Q III (every three), AVF (atriovenous fistula), 
questionable old infarct, and 1 degree AVB (atrioventricular 
block).  Stress test was negative and METs was 8.  The 
examiner stated that there is no pathology to render a 
diagnosis for a chest condition.

As aptly noted above, the record does not contain competent 
medical evidence of a current diagnosis of a heart disorder.  
In the absence of proof of a present disability, there can be 
no valid claim for service connection.  See 38 U.S.C.A. 
§§ 1110, 1131; Degmetich v. Brown, 104 F3d 1328 (Fed. Cir. 
1997); Gilpin v. West, 155 F3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Additionally, the Board observes that the veteran has not 
presented competent medical evidence of a relationship 
between his alleged heart disorder and service.  The Board 
acknowledges the veteran's contention that his heart disorder 
could be a result of being diagnosed with polymyositis and 
hypertension; however, the Board observes that the veteran, 
as a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With respect to the issue of service connection for a heart 
disorder, the Board acknowledges that the veteran's service 
medical records are not of record.  In light of the Board's 
finding, however, that the veteran does not have a currently 
existing disability, the Board observes that VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.  38 C.F.R. § 3.159(d) (2003).  Absent 
proof of a present disability, there can be no valid claim.  
See 38 U.S.C.A. § 1110 (West 2002); Gilpin v. West, 155 F3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a heart disorder; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is denied.


REMAND

The veteran contends, in essence, that he has polymyositis, 
hypertension, and a left eye disorder that were incurred in 
or aggravated by service.  The veteran indicated that he had 
been treated in service for high blood pressure and for a 
chemical injury to his eyes.  

The Board notes that the National Personnel Records Center 
(NPRC) indicated that the veteran's service medical records 
may have been destroyed in a fire, and that there were no 
Surgeon General's Office reports for the veteran.  In this 
regard, the Board observes that, in cases where service 
medical records are lost or have been destroyed, VA has a 
heightened duty to assist the veteran in the development of 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In 
August 2001, the RO contacted the veteran to obtain the dates 
and places of treatment while in service.  The veteran 
indicated that he had been treated and/or hospitalized at 
Aberdeen Proving Grounds, Maryland, from January 1955 to 
March 1955; Korea from August 1955 to October 1955; Japan 
from March 1957 to May 1957; and at Fort Knox, Kentucky, from 
March 1958 to May 1958.  Accordingly, the RO submitted a 
request to NPRC for morning reports for the veteran for the 
above periods; however, the RO was informed that specific 
military information was necessary to perform the search.  
Subsequently, the RO submitted a request for morning reports 
of Company C, 538th Engineering Battalion, pertaining to the 
veteran from January 1955 to March 1955.  The Board notes 
that the above search request does not include the three 
other periods of treatment/hospitalization provided by the 
veteran.  The record is unclear as to whether the RO has made 
adequate attempts to obtain morning reports for these other 
periods.  Thus, the RO should make another attempt to obtain 
the above specified morning reports and document its efforts.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact NPRC and 
request a search for the following 
morning reports for the veteran: Minsong, 
Korea from August 1955 to October 1955; 
Tokyo, Japan from March 1957 to May 1957; 
and at Fort Knox, Kentucky, from March 
1958 to May 1958.  The RO is reminded 
that efforts to obtain government records 
must continue until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  Should the RO 
reach either or both conclusions, it must 
so state in a notice to the veteran and 
his representative.  

2.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should re-adjudicate the issues of 
entitlement to service connection for 
polymyositis, entitlement to service 
connection for hypertension, and 
entitlement to service connection for a 
left eye disorder.  

3.  If such determinations remain 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



